—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 6, 2002, convicting him of murder in the second degree (three counts), robbery in the first degree, burglary in the first degree, and intimidating a witness in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Florio, Friedmann and H. Miller, JJ., concur.